Citation Nr: 1759631	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  08-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right knee strain with traumatic arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1981 and from August 1981 to October 1994.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision rendered by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  Custody of the Veteran's claims folder resides with the St. Petersburg, Florida RO.  

The Veteran testified a hearing before the Board in August 2011.  In October 2017, the Veteran was notified that the Veterans Law Judge who presided over that hearing was no longer with the Board.  The Veteran declined the opportunity to appear at a second hearing.


FINDING OF FACT

The Veteran withdrew his claim for an increased rating for his right knee disability in an April 2012 statement.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of an increased rating for his right knee disability are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2012 statement from the Veteran following the grant of a total disability rating based on individual unemployability (TDIU), the Veteran wrote that he wished to withdraw all claims.  The Veteran's representative indicated that the Veteran is satisfied with his TDIU and withdraws all other pending claims and appeals.  In a signed statement dated the same day, the Veteran also noted that with the award of a 100 percent rating effective August 21, 2006, he was "fully satisfied" and indicated that the letter serves to "withdraw all claims and NOD's outstanding."  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The April 2012 statements are in writing, and include the name of the Veteran, the applicable claim number, and the statement that the Veteran wished to withdraw his appeal.  Since the Board had not yet issued a decision concerning the claim, the criteria are met for withdrawal of the appeal.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

It is noted that the Veteran's representative did submit a written brief in November 2017, but this appears to be in error as it does not mention the withdrawal and the Veteran has not given any indication that he wishes to reactivate that appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for an increased rating greater than 10 percent for right knee strain with traumatic arthritis, is dismissed.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


